Case 6:19-cr-00001-CCL Document 126 Filed 04/30/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

HELENA DIVISION

UNITED STATES OF AMERICA,

Plaintiff,

VS.

HUGO YANEZ, BREANNE MARIE
BAME, TAVIA DION BLUME, and
KYLE DOUGLAS ALVERSON,

Defendants.

 

 

CR-19-01-H-CCL

Order

Defendant, through his appointed counsel, has notified the Court that his

client consents to appear by video at the hearing on counsel’s ex parte “Motion to

Withdraw Representation.” (Doc. 125). The Court having determined that

Defendant and counsel should both appear in person at the scheduled hearing,

IT IS HEREBY ORDERED that Defendant and his counsel shall appear in

person on Wednesday, May 6, 2019, at 10:00 a.m., in Courtroom II, United States

Courthouse, Helena, Montana.

The Clerk shall notify the United States Marshals Service, the United States

Probation Office and counsel of entry of this Order.

Hh
Dated this_3@ day of April, 2020.

etal or

 

NCHAREES ey

SENIOR UNITED STATES DI ae JUDGE
